 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of December
3, 2018 (“Effective Date”) between Indoor Harvest Corp (the “Company”) and
Daniel Strachman (the “Consultant”).

 

1. Background. The Company desires to retain Consultant, to assist the Chief
Executive Officer with financial planning, evaluation of third-party
engagements, merger and acquisition due diligence, business development and
engagement with stakeholders (the “Services”). In furtherance thereof, the
Company and the Consultant desire to enter into this Agreement.

 

2. Term. This Agreement shall commence on the Effective Date for an initial term
of three (3) months and shall be renewed for successive One Year (12-month)
periods unless either party serves written notice of non-renewal a minimum of 30
days prior to the any renewal term Immediately prior to the expiration of the
term, the parties intend to enter into a further engagement, subject to the
terms mutually agreed to by the parties, which terms shall be no less favorable
to Consultant than the terms set forth herein. If such a further engagement is
not entered into, this Agreement shall be renewed for successive three (3) month
periods until terminated by either party as of the last day of any given three
(3) month period upon thirty (30) days prior written notice.

 

3. Compensation.

 

A. Cash Component. The Consultant shall be compensated $2,083.33 in cash each
month (“Monthly Fee”) for the term of this Agreement. The initial payment will
be due immediately upon the execution of this Agreement, and following payments
will be due on the 1st of every subsequent month for the Term of this Agreement.

 

B. Equity Component. Client shall grant to Consultant (or an entity controlled
by Consultant such that Consultant is deemed to be the sole beneficial owner
under Rule 13d-3 promulgated under the Exchange Act) an aggregate value of
$125,000 shares of restricted common stock of the Company, with the grant and
vesting schedule set forth in the table below:

 

Date of Grant (1)  Value of Shares (2)   Date of Vesting (3) December 3, 2018 
$10,416   January 3, 2019 January 3, 2019  $10,416   February 3, 2019 February
3, 2019  $10,416   March 3, 2019 March 3, 2019  $10,416   April 3, 2019 April 3,
2019  $10,416   May 3, 2019 May 3, 2019  $10,416   June 3, 2019 June 3, 2019 
$10,416   July 3, 2019 July 3, 2019  $10,416   August 3, 2019 August 3, 2019 
$10,416   September 3, 2019 September 3, 2019  $10,416   October 3, 2019 October
3, 2019  $10,416   November 3, 2019 November 3, 2019  $10,424   December 3, 2019
Total  $125,000    

 

 

 

 

(1) No shares shall be issued with respect to any grant, if Consultant is not
engaged by the Company under the terms of this Agreement or subsequent agreement
on the respective date of grant as set forth in the table above.

 

(2) The number of restricted common shares to be issued to Consultant, shall be
calculated based on the most recent closing price of the Company’s common stock,
on the date of grant.

 

(3) With respect to each grant set forth in the table above, the shares subject
to that grant will only vest if Consultant is engaged under the terms of this
Agreement or subsequent agreement on the date of vesting as set forth in the
table above. If Consultant is not deemed under any such engagement on a
particular date of vesting, the shares that are subject to that grant will be
forfeited by Consultant.

 

4. Company’s Proprietary Rights and Non-Disclosure of Confidential Information.

 

A. Obligation. The Consultant will hold the Company’s Confidential Information,
as defined below, in the strictest confidence and will not disclose or use the
Confidential Information except as permitted by this Agreement in connection
with the Services, unless expressly authorized to act otherwise in writing by an
officer of the Company or as otherwise required by law or valid and binding
judicial order. The Consultant’s obligations under this Section shall survive
any termination of this Agreement. In addition, the Consultant recognizes that
he will be exposed to, have access to and be engaged in the development of
information (including tangible and intangible manifestations) regarding the
patents, copyrights, trademarks, and Confidential Information of the Company.
The Consultant acknowledges and agrees that all this information, whether
presently existing or developed in the future, which is not the subject of a
patent, patent application, copyright, trademark or trade secret either owned by
the Consultant or in the public domain prior to the Effective Date, is the sole
property of the Company and its assigns.

 

B. Confidential Information. “Confidential Information” means trade secrets,
confidential information, data or any other proprietary information of the
Company. By way of illustration, but not limitation, “Confidential Information”
includes (a) information relating to the Company’s technology, including
inventions, ideas, processes, formulas, data, know-how, experimental results and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers and
the skills and compensation of the Company’s employees. However, “Confidential
Information” does not include information that is (as demonstrated by written
evidence):

 

  1. already known to the Consultant at the time of the disclosure;   2.
publicly available or becomes publicly available through no breach of the
Consultant or any party under the Consultant’s dominion and control;   3.
independently developed by the Consultant; or   4. rightfully first received by
the Consultant from a third party other than the Company.

 



 

 

 

C. No Conflicting Obligations. The Consultant represents and warrants that the
Consultant’s performance of this Agreement and his service as a Consultant of
the Company do not and will not breach or conflict with any agreement to which
the Consultant is or becomes a party. The parties agree that nothing in this
Agreement shall affect the Consultant’s duties as a Director of the Company
under the Director Agreement signed with the Company, and that such service as
Director does not conflict with service as Consultant.

 

D. Third-Party Confidential Information. The Consultant understands that the
Company has received and in the future will receive from third parties
information that is confidential or proprietary (“Third-Party Information”)
subject to a duty on the part of the Company to maintain the confidentiality of
such information and to use it only for certain limited purposes. During the
term of this Agreement and thereafter, the Consultant will hold Third-Party
Information in the strictest confidence and will not disclose or use Third-Party
Information except as permitted by the agreement between the Company and such
third party, unless expressly authorized to act otherwise by an officer of the
Company in writing (other than an officer who is also a principal of the
Consultant).

 

5. No Employment Relationship. The Consultant is not as an employee of the
Company. In addition, the Consultant is providing the services under this
Agreement solely at his own direction and under his own supervision. Nothing
herein shall be construed as creating an employer/employee relationship between
the Company and the Consultant or placing the parties in a partnership or joint
venture relationship. The Consultant will not be eligible for any employee
benefits, cash bonuses or other commissions except for services as a Consultant
as set forth in this Agreement. The Consultant will solely maintain the
obligation to pay any and all taxes connected with any compensation paid
hereunder. The Consultant agrees and understands that the Company does not
currently have, or provide Consultant’s and Officers with insurance, medical, or
liability.

 

6. Indemnification. The Company shall indemnify and hold harmless the Consultant
to the fullest extent permitted by law if the Consultant was or is a party or is
threatened to be made a party to or witness or other participant in, any
threatened, pending or completed action, suit, proceeding, investigation or any
alternative dispute resolution mechanism, whether civil, criminal, regulatory,
administrative or investigative (other than an action or claims by or in the
right of the Company against the Consultant) (“Claim”) arising out of or
concerning the Consultant’s performance of, or failure to perform, the
Consultant’s responsibilities as an advisor, consultant, contractor, employee,
or agent of the Company or for another corporation, partnership, joint venture,
trust or other enterprise affiliated with the Company (an “Affiliate”), from the
inception of such responsibilities, against costs, expenses (including
reasonable attorneys’ fees), judgments, damages, losses, fines and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
the Consultant in connection with such Claim; provided that the Consultant acted
in good faith and within the scope of the Consultant’s responsibilities for the
Company or such Affiliate and in a manner the Consultant reasonably believed to
be in or not opposed to the best interests of the Company or such Affiliate,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe the Consultant’s conduct was unlawful.

 



 

 

 

7. General.

 

A. Notices. Any notice required or permitted to be given to one party by the
other party pursuant to this Agreement shall be in writing and shall be sent by
facsimile-mail, email, or personally delivered or sent by United States mail,
certified or registered, return receipt requested, first class postage and
charges prepaid, addressed to the parties as set forth below, or at such other
address as shall be designated in writing as specified above by either party.
Notices sent by facsimile or delivered in person shall be effective on the date
of delivery. Notices sent by United States mail shall be effective on the third
business day following its posting.

 

  The Consultant: Daniel Strachman

 

  The Company: Daniel Weadock     Indoor Harvest Corp     5300 East Freeway,
Suite A     Houston, Texas 77070

 

B. Assignment of Rights and Delegation of Duties. All rights and duties of the
Company under this Agreement shall extend to its successors and assigns.

 

C. Severable Provisions. The provisions of this Agreement are severable and if
anyone or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable, shall nevertheless be binding
and enforceable.

 

D. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any previous or subsequent breach of the same or any other provision by the
other party.

 

E. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to its subject matter, and may not be changed orally, but
only by an agreement in writing signed by the party against whom the enforcement
of any waiver, change, modification, extension or discharge is sought.

 

F. Governing Law. This Agreement is governed in accordance with the laws (other
than choice-of-laws principles) of the State of Texas.

 

G. Miscellaneous. The terms of this Agreement are confidential and no press
release or other written or oral disclosure of any nature regarding the terms of
this Agreement shall be made by either party without the other party’s prior
written approval; however, approval for such disclosure shall be deemed given to
the extent such disclosure is required to comply with governmental rules or a
valid court order.

 



 

 

 

H. Counterparts. This Agreement or any subsequent amendment or modification
hereto may be executed by facsimile and/or in one or more counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same original. Each party
shall accept any such signed faxed counterpart as full execution of this
Agreement or any subsequent amendment or modification thereto.

 

I. Pronouns. The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.

 

J. Authority. The person(s) executing this Agreement hereby represent and
warrant that each respectively has the authority to execute this Agreement on
behalf of the party for which he is executing.

 

K. Descriptive Headings. The descriptive headings used herein are for
convenience of reference only and they are not intended to have any effect
whatsoever in determining the rights or obligations of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

      Consultant’s Signature Block   Company Signature Block

 

 

 

